                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

    DANIEL R. CARTER,

                 Plaintiff,                 CASE NO. 18-12714
                                            HON. DENISE PAGE HOOD
    v.

    CROSSCOUNTRY MORTGAGE, INC.,

             Defendant.
    ______________________________/
 

            ORDER GRANTING DEFENDANT’S MOTION TO DISMISS [#2]
 

    I.     BACKGROUND

         A. Procedural Background
           On or about March 7, 2017, Plaintiff Daniel R. Carter (“Carter”) commenced

this action in the 30th Circuit Court for Ingham County, Michigan. (Doc # 1, Pg ID

2)        On August 14, 2017, Carter amended his initial complaint and named

CrossCountry Mortgage, Inc. (“CrossCountry”) as a defendant and alleged two state

law claims: (1) Breach of Contract; and (2) Breach of Fiduciary Duty. (Id.) The

parties involved in the action stipulated to change the venue of the case to the 4th

Circuit Court for the County of Jackson, Michigan on October 11, 2017. (Id. at 1-

2.) CrossCountry removed this action to federal court on August 30, 2018. (Doc #

1-3, Pg ID 27)


                                            1 
 
              On September 19, 2018, CrossCountry filed a Motion to Dismiss. (Doc # 2)

Carter filed his Response on October 10, 2018. (Doc # 6) CrossCountry filed its

Reply on October 24, 2018. (Doc # 8) Carter filed an Amended Response on

November 16, 2018.1 (Doc # 10) This Motion is currently before the Court.


       B. Factual Background
              On January 9, 2016, Carter purchased a home at 12950 Cooper Road, Leslie,

Michigan 49251 (“subject property”), and obtained a mortgage through

CrossCountry pursuant to a Mortgage Agreement. (Doc # 1-2, Pg ID 11, 18)

Following the execution of the Mortgage Agreement, CrossCountry paid Carter’s

insurance premiums directly to his insurance carrier at the closing. (Doc # 1-2, Pg

ID 11) The premiums were paid through the title company out of escrowed funds.

(Id.) The insurance premiums were part of Carter’s mortgage payments consistent

with the Mortgage Agreement’s escrow provisions. (Id.) Carter’s insurance carrier

subsequently raised the insurance premiums and provided notice to CrossCountry.

(Id.) Even though Carter’s insurance premiums were part of his mortgage payments

pursuant to the Agreement, CrossCountry never paid the increased premiums. (Id.)

Upon contacting his insurance carrier on August 17, 2016, Carter was told that his




                                                            
1
 Plaintiff notes that his Amended Response only corrects citation errors pursuant to the local
court rules. (Doc # 10, Pg ID 197)
                                                               2 
 
policy was cancelled. (Id. at 12.) On December 18, 2016, Carter’s home was

destroyed by fire. (Id.)


       Carter alleges that CrossCountry breached the contract between the parties by

not abiding by the terms of their Agreement. (Id.) According to Carter, the

Agreement clearly indicated that CrossCountry was responsible for paying any

increased premiums. (Id. at 13.) Further, Carter claims that other various duties that

were required to be completed by CrossCountry, pursuant to the Mortgage

Agreement, were not satisfied, including:


    1. Failing to apply escrowed funds to the insurance premiums that
       CrossCountry required Carter to escrow in paragraph 1 of the Mortgage
       Agreement.
    2. Failing to perform its obligations at origination of the loan to apply
       escrowed funds as required in paragraph 3 of the Mortgage
       Agreement.
    3. Failing to properly collect and hold funds sufficient to apply the funds
       for insurance premiums at the time specified under RESPA.
    4. Failing in its contractual duty to analyze and verify the escrow items as
       required by paragraph 3 in the Mortgage Agreement.
    5. Failing to properly estimate the amount of escrow funds due on the
       basis of current data and reasonable estimate.
    6. Failing to account for and apply surplus funds to Carter's insurance
       premiums or spread out any shortage over 12 months as required by
       paragraph 3 in the Mortgage Agreement.
    7. Failing to apply forced-placed coverage proceeds to restoration or
       repair of the property as required by paragraph 5 of the Mortgage
       Agreement.
    8. Failing to respond to and address a notice issued by the insurance
       carrier pursuant to paragraph 15 of the Mortgage Agreement.



                                           3 
 
      9. Failing to make timely payments from escrow pursuant to the Real
          Estate Settlement Procedures Act (“RESPA”) (12 U.S.C. § 2601 et
          seq.) and Regulation X (12 C.F.R., Part 1024).
      10. Failing to pay insurance premiums as required by RESPA and
          Regulation X.
      11. Failing to retain the notice of increased premiums and by failing to
          maintain a proper servicing file as required by RESPA and
          Regulation X.
      12. Failing to have proper procedures in place in regard to retaining
          notices provided by insurance carriers as required by RESPA and
          Regulation X.
      13. Breaching its duties under RESPA to make timely escrow payments to
          avoid a penalty.
      14. Breaching its duty by failing to pay insurance premiums as required
          by 12 C.F.R. 1024.34(a).
      15. Breaching its duty under RESPA by failing to retain the notice of
          increased premiums and by failing to maintain a proper servicing file.
      16. Breaching its duty under RESPA by failing to have proper procedures
          in place in regard to retaining notices provided by insurance carriers.

    (Id. at 12-13.)

         Carter also alleges that due to his relationship with CrossCountry,

CrossCountry breached certain fiduciary duties that it neglected to satisfy pursuant

to the Mortgage Agreement. (Id. at 14.) Carter argues that CrossCountry owed him

a fiduciary duty to not allow his homeowner’s policy to lapse after it had assumed

the duty to pay the premiums. (Id. at 15.) Carter further argues that CrossCountry’s

failure to pay the premiums was in violation of RESPA and 12 C.F.R. 1024.34(a).

(Id.)


         Carter claims that the amount in controversy exceeds $25,000, and he requests

damages for any amount that he may be entitled to, plus costs, interest, and attorney

                                            4 
 
fees. (Id. at 16.) Carter also requests that the Court award him whatever amount it

deems to be just and proper. (Id.)


    II.   MOTION TO DISMISS

          A. Standard of Review
          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for a motion

to dismiss for failure to state a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6). This type of motion tests the legal sufficiency of the plaintiff’s

complaint. Davey v. Tomlinson, 627 F. Supp. 1458, 1463 (E.D. Mich. 1986). When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Directv Inc. v. Treesh,

487 F.3d 471, 476 (6th Cir. 2007). A court, however, need not accept as true legal

conclusions or unwarranted factual inferences.” Id. (quoting Gregory v. Shelby

Cnty., 220 F.3d 443, 446 (6th Cir. 2000)). “[L]egal conclusions masquerading as

factual allegations will not suffice.” Edison v. State of Tenn. Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007).


          As the Supreme Court has explained, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level… .”

                                            5 
 
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

LULAC v. Bresdesen, 500 F.3d 523, 527 (6th Cir. 2007). To survive dismissal, the

plaintiff must offer sufficient factual allegations to make the asserted claim plausible

on its face. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      B. Breach of Contract

      CrossCountry argues that Carter’s breach of contract claim should be

dismissed pursuant to Fed. R. Civ. P. 8(a) because Carter’s pleading does not

contain a short and plain statement of the claim showing that he is entitled to relief.

According to CrossCountry, Carter fails to allege enough facts to demonstrate that

any particular sections of RESPA and/or Regulation X were violated. CrossCountry

further asserts that Carter’s claim must fail since there is a lack of a private cause of

action under RESPA and Regulation X. It is CrossCountry’s contention that there

can be no private cause of action in these instances because issues pertaining to the

management of escrow accounts, notices, and policies and procedures, are governed

by the Secretary.

      In response, Carter argues that other courts have upheld summary disposition

for plaintiffs in situations involving breach of contract claims in relation to mortgage

companies failing to pay premiums out of escrow. Carter also claims that courts


                                           6 
 
construe the RESPA statute broadly to effectuate its purposes. In support of his

argument, Carter cites to Sixth Circuit cases in which he alleges courts have reversed

district court dismissals of RESPA claims that were based on assertedly inadequate

pleaded damages.

      To state a claim for breach of contract in Michigan, a plaintiff must allege:

(1) the existence of a valid contract, (2) the terms of the contract, (3) breach of the

contract, and (4) an injury caused by the breach. See Webster v. Edward D. Jones

& Co., L.P., 197 F.3d 815, 819 (6th Cir. 1999). In Michigan, the paramount goal

when interpreting a contract is to give effect to the intent of the contracting parties.

Old Kent Bank v. Sobczak, 243 Mich. App. 57, 63-64 (2000). The court is to read

the agreement as a whole and attempt to apply the plain language of the contract

itself. Id. If the intent is clear from the language of the contract itself, there is no

place for further construction or interpretation of the agreement. Farm Bureau Mut.

Ins. Co. v. Nikkel, 460 Mich. 558, 566 (1999). A contract provision that is clear and

unambiguous must be “taken and understood in [its] plain, ordinary, and popular

sense.” Mich. Mut. Ins. Co. v. Dowell, 204 Mich. App. 81, 87 (1994). “Express

provisions for termination govern a contract and courts cannot create a contractual

liability where the express intent of the parties was to terminate the agreement upon

a given condition.” E3A v. Bank of America, N.A., No. 13-10277, 2013 WL

1499560, at *2 (E.D. Mich. Apr. 11, 2013).


                                           7 
 
      The Court finds that Carter’s Breach of Contract claim fails. The alleged

violations alluded to by Carter are bare, lack factual support, and can be classified

as labels and conclusions. Carter has explained which sections of the Agreement,

RESPA, and Regulation X have been violated, but has not identified any facts that

could lead the Court to agree with his assertions. Carter has even neglected to reveal

to the Court basic information such as, but not limited to: (1) the amounts of the

original and increased premiums; and (2) how much in damages he is requesting and

why he believes he is owed that amount. Although Carter arguably addresses these

concerns in his Response, the Court will not consider these assertions. The Court

concludes that Carter has failed to state a legitimate Breach of Contract claim

because the Court cannot “draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 663.

    C. Breach of Fiduciary Duty

      CrossCountry argues that it did not breach any alleged fiduciary duty that it

had with Carter because there was no fiduciary relationship between the two parties.

Specifically, CrossCountry asserts that it did not have a fiduciary relationship with

Carter since there was no special relationship formed based on their Agreement.

According to CrossCountry, generally, fiduciary relationships consist of situations

where one party holds a position of superiority. CrossCountry contends that here,

no party was in a position of superiority because while CrossCountry has to rely on


                                          8 
 
Carter to purchase insurance, send notices, and make monthly payments, in turn,

Carter has to rely on CrossCountry to make payments for the insurance premiums

once it receives notice from Carter.


      Carter responds by arguing that an escrow agent may be liable in tort for the

negligent performance of its duties as escrow agent or breach of fiduciary

responsibilities owed to its principal.     Even though Carter acknowledges that

fiduciary relationships do not generally arise within the lender-borrower context,

Carter alleges that a fiduciary relationship can exist when there is a reposing of faith,

confidence, and trust. Carter further claims that courts have held that a fiduciary

relationship can also be found when one party relies on another party’s judgment

and advice. Carter argues that since CrossCountry assumed the duty to pay for his

homeowner’s insurance from escrowed funds, and neglected to do so, CrossCountry

breached their alleged fiduciary relationship.


      Fiduciary relationships entail one party reposing faith, confidence, and trust

in another's judgment and advice. Fassihi v. Sommers, Schwartz, Silver, Schwartz

& Tyler, P.C., 107 Mich. App. 509, 515, 309 N.W.2d 645, 648 (1981). In these

relationships, “there is confidence reposed on one side, and the resulting superiority

and influence on the other.” In re Woods Estate, 374 Mich. 278, 283, 132 N.W.2d

35, 39 (1965) (quoting 3 Pomeroy, Equity Jurisprudence § 956a (5th ed.1941)).


                                           9 
 
“Generally, no fiduciary duties arise within the lender-borrower context.”

Kevelighan v. Trott & Trott, P.C., 771 F.Supp.2d 763, 779 (E.D.Mich.2010). Under

Michigan law, outside of the set of relationships “that automatically yield a fiduciary

obligation,” (trustees to beneficiaries, guardians to wards, attorneys to clients, and

doctors to patients) “whether there exists a confidential relationship apart from a

well-defined fiduciary category is a question of fact.” Fremont Reorganizing Corp.

v. Duke, 811 F.Supp.2d 1323, 1345 (E.D.Mich.2011) (internal quotation marks and

citation omitted). “A fiduciary relationship usually arises in one of four situations:

(1) when one person places trust in the faithful integrity of another, who as a result

gains superiority or influence over the first, (2) when one person assumes control

and responsibility over another, (3) when one person has a duty to act for or give

advice to another on matters falling within the scope of the relationship, or (4) when

there is a specific relationship that has traditionally been recognized as involving

fiduciary duties, as with a lawyer and a client or a stockbroker and a customer.”

London v. Glassford, No. 306251, 2013 WL 85801, at *4 (Mich.Ct.App. Jan.8,

2013) (citation omitted).


      CrossCountry could not have breached any alleged fiduciary duty due to the

absence of a fiduciary relationship between Carter and CrossCountry. Carter has not

identified in his Complaint that he has a special relationship with CrossCountry that

would fall under any of the four aforementioned categories. Even if Carter had made

                                          10 
 
an argument that such a relationship existed, Carter’s claim would still have failed

because courts have held that a fiduciary relationship cannot arise in situations such

as the one before the Court. See Kevelighan, 771 F.Supp.2d at 779 (applying

Michigan law and holding that a fiduciary duty does not arise in a relationship based

on a mortgage). The Court must dismiss Carter’s Breach of Fiduciary Duty claim.


    D. Request to Amend Complaint

      Carter requests that if the Court finds that he has not sufficiently pled his

claim, he asks that the Court allow him to amend his Complaint. (Doc # 6, Pg ID

104) The Court will grant Carter’s request to amend his Complaint and correct any

deficiencies related to his Breach of Contract claim. The Court’s ruling is limited to

Carter’s Breach of Contract claim however because as the Court notes above,

Carter’s Breach of Fiduciary Duty claim fails due to the absence of a fiduciary

relationship between Carter and CrossCountry. Kevelighan, 771 F.Supp.2d at 779.


      The factors that this Court is to consider when determining whether to permit

a plaintiff to file an amended complaint are:


      (1) the delay in filing the motion,
      (2) the lack of notice to the other party,
      (3) bad faith by the moving party,
      (4) repeated failure to cure deficiencies by previous amendments,
      (5) undue prejudice to the opposing party, and
      (6) futility of the amendment.



                                         11 
 
Wade v. Knoxville Utilities Bd., 259 F.3d 452, 460 (6th Cir. 2001); Perkins v. Am.

Elec. Power Fuel Supply, Inc., 246 F.3d 593, 605 (6th Cir. 2001).

       Pursuant to Fed. R. Civ. P. 15(a)(2), the Court finds that justice requires that

Carter have the opportunity to amend his Complaint in order to plead a legitimate

Breach of Contract claim. There are no facts that demonstrate that Carter acted in

bad faith, and an amendment in this instance would not be futile. Further, the Court

does not believe that CrossCountry will be unfairly prejudiced if Carter is allowed

to amend his Complaint. Therefore, if Carter wishes to amend his Complaint, the

Court gives him the ability to do so.

III.   CONCLUSION

       IT IS HEREBY ORDERED that Defendant CrossCountry Mortgage, Inc.’s

Motion to Dismiss (Doc # 2) is GRANTED.


       IT IS FURTHER ORDERED that Plaintiff Daniel R. Carter’s Complaint (Doc

# 1) is DISMISSED WITHOUT PREJUDICE.


       IT IS FURTHER ORDERED that Plaintiff Daniel R. Carter may file an

amended complaint within 14 days from the date of this Order.


       IT IS FURTHER ORDERED that Plaintiff Daniel R. Carter’s Motion for




                                          12 
 
     Summary Judgment (Doc # 11) is MOOT.



                                       s/Denise Page Hood
                                       Chief Judge, U. S. District Court
Dated: February 11, 2019




                                 13 
 
